Citation Nr: 1705857	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  13-21 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to a compensable rating for diabetic retinopathy with bilateral cataracts.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1957 to February 1960, in the Air Force from January 1962 to December 1965, and in the Army from December 1965 to December 1968, with additional service in the Army Reserve and Louisiana National Guard until his final discharge from the Army Reserve in January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The August 2009 rating decision denied compensable ratings for bilateral hearing loss and diabetic retinopathy with bilateral cataracts.  The August 2013 rating decision denied service connection for an acquired psychiatric disorder.

This matter was previously before the Board in August 2015, when it was remanded for further development.  At that time, the Board noted TDIU was an element of the Veteran's appeal of the ratings assigned for bilateral hearing loss and diabetic retinopathy with bilateral cataracts.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue of entitlement to TDIU to the Agency of Original Jurisdiction (AOJ) for initial adjudication with instructions not to return the issue to the Board unless the Veteran perfected an appeal of the issue; however, recent decisions of the Court of Appeals for Veterans Claims (Court) indicate the issue of TDIU remains on appeal as an element of the appeal of the ratings assigned for bilateral hearing loss and diabetic retinopathy with bilateral cataracts despite the subsequent December 2016 rating decision that denied entitlement to TDIU, which the Veteran has yet to directly appeal.  As such, the issue is included in the present appeal, as reflected on the title page of this decision.

The Board notes the Veteran's representative raised the issue of service connection for tinnitus in an informal hearing presentation submitted to the Board regarding the issues on appeal.  Tinnitus is a separate disability from bilateral hearing loss.  If the Veteran wishes to pursue a service claim for tinnitus, he must file a formal claim with the AOJ.  See 38 C.F.R. § 3.1(p) (2016) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).

The Veteran appeared at a hearing before the undersigned in June 2015.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for an acquired psychiatric disorder, an increased rating for diabetic retinopathy with bilateral cataracts, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Audiometric testing results in the appeal period have shown the Veteran has had no more than Level II hearing loss in the better ear and Level IV hearing loss in the poorer ear throughout the appeal period.



CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met at any point in the appeal period.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.385, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2009.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided audiological examinations in August 2009 and March 2016.  There is nothing that suggests these examinations were inadequate for rating purposes as the examiners provided specific findings regarding the applicable rating criteria after an examination and review of the claims file.

There has also been substantial compliance with the Board's prior remand directives regarding the Veteran's increased rating claim for bilateral hearing loss.  See Stegall v. West, 11 Vet. App. 268 (1998).  In August 2015, the Board remanded this issue and directed the AOJ to obtain VA treatment records since August 2014, as well as all service treatment and personnel records available for the Veteran, and associate them with the claims file.  The Board also directed the AOJ to schedule the Veteran for a new VA audiological examination to assess the current severity of his bilateral hearing loss disability.  Outstanding VA treatment records were associated with the claims file in November 2015, July 2016, and October 2016, and December 2016.  The Veteran's full service treatment and personnel records were added to the claims file in March 2016.  These records include the Veteran's periods of Reserve and National Guard service.  As previously noted, VA provided an adequate audiological examination in March 2016.  Thus, the AOJ has completed all the development requested by the Board with respect to the Veteran's increased rating claim for bilateral hearing loss.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where, as in the present case, a disability rating has already been established and increase in the rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by puretone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to the VA rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Martinak v. Nicholson, 21 Vet. App. 447 (2007); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examination reports, however, are required to include full descriptions of the functional effects caused by a hearing disability.  Martinak, 21 Vet. App. at 455.

Other than in exceptional cases of hearing loss, VA arrives at the proper designation of hearing loss in each ear by mechanical application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists if there is 30 decibels or less of loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz; or 55 decibels or more at all relevant frequencies.  38 C.F.R. § 4.86.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran was initially provided an audiological examination in August 2009.  The examiner noted Veteran's reports of difficulty communicating when his hearing aids are not functioning properly, resulting in a "significant effect" on occupational functioning.  The results of audiometric testing in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
30
60
60
Left Ear
20
50
60
65

The average pure tone threshold for the right ear was 41.25 decibels.  The average pure tone threshold for the left ear was 48.75 decibels.  Maryland CNC speech recognition scores were 84 percent for the right ear and 76 percent for the left ear.  These results do not reflect exceptional hearing loss as defined in 38 C.F.R. § 4.86.

These results equate to the assignment of Level II hearing loss for the right ear and Level III hearing loss for the left ear upon application of Table III, which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

The Veteran was provided a second audiological examination in March 2016 after he reported increased hearing difficulties.  The examiner again noted Veteran's reliance on hearing aids, but otherwise noted there was limited effect on the Veteran's occupational functioning.  The results of audiometric testing in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
45
55
60
Left Ear
25
60
65
65

The average pure tone threshold for the right ear was 45 decibels.  The average pure tone threshold for the left ear was 53.75 decibels.  Maryland CNC speech recognition scores were 84 percent for the right ear and 76 percent for the left ear.  These results do not reflect exceptional hearing loss as defined in 38 C.F.R. § 4.86.

These results equate to the assignment of Level II hearing loss for the right ear and Level IV hearing loss for the left ear upon application of Table VI, which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

The Veteran asserts private audiological examinations reflect greater levels of hearing loss than VA examinations.  September 2009 private examination audiometric testing results in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
50
60
60
Left Ear
25
50
60
65

The average pure tone threshold for the right ear was 47.5 decibels.  The average pure tone threshold for the left ear was 50 decibels.  Although not specifically noted to be Maryland CNC speech recognition scores, word recognition scores ("WRS") were noted to be 92 percent bilaterally.  These results do not reflect exceptional hearing loss as defined in 38 C.F.R. § 4.86.

These results equate to the assignment of Level I hearing loss for the right and left ears upon application of Table VI, which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.  The Board notes these results show less hearing impairment than shown on VA examination.

May 2013 private examination audiometric testing results in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
35
60
65
70
Left Ear
35
70
75
80

The average pure tone threshold for the right ear was 57.5 decibels.  The average pure tone threshold for the left ear was 65 decibels.  Word recognition scores ("WRS") were noted to be 76 percent in the right ear and 100 percent in the left ear.  The Maryland CNC test was the word recognition test used.  These results do not reflect exceptional hearing loss as defined in 38 C.F.R. § 4.86.

These results equate to the assignment of Level IV hearing loss for the right ear and Level II for the left ear upon application of Table VI; which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.  The Board notes the speech recognition scores provided by the May 2013 private examiner appear somewhat inconsistent with scores reported by other examiners.  Nevertheless, the reported results still do not equate to compensable hearing loss for VA purposes.

In sum, the Veteran was provided two VA audiological examinations during the appeal period.  The record also includes results from two private examinations conducted in the appeal period.  The results were relatively consistent with a slight decrease in hearing acuity noted in the more recent examinations.  Yet, the Veteran's auditory thresholds have never measured at a level that supports a compensable rating for bilateral hearing loss.  There are no treatment records that show hearing difficulties beyond that shown on examination.  All VA examiners provided descriptions of the functional effects of the Veteran's bilateral hearing loss disability that are at least as thorough as that found adequate in Martinak.  Although the Veteran has difficulty communicating when his hearing aids are not functioning properly, his hearing loss is not severe enough to warrant a compensable rating under the VA rating schedule.  As the preponderance of evidence is against the claim, the benefit of the doubt rule does not apply.  Therefore, the Veteran's claimed for an increased rating for bilateral hearing loss must be denied.

The Board has also considered whether extraschedular consideration is warranted.  The symptoms associated with the Veteran's service-connected hearing loss (i.e., hearing impairment, difficulty understanding speech, and reliance on hearing aids) are foreseeable consequences of diminished speech reception and pure tone thresholds.  As such, they are contemplated by the rating criteria, which are intended to compensate for the effects of hearing loss in daily life.  See Martinak, supra.  Therefore, the rating criteria contemplate the functional impairment resulting from the Veteran's hearing loss, and referral for extraschedular consideration is not warranted because there is not an exceptional and unusual disability picture.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board finds that it is not necessary to defer extra-schedular consideration for bilateral hearing loss, even though it is remanding the issue of entitlement to TDIU.  Brambley v. Principi, 17 Vet. App. 20 (2003) (noting the inextricably intertwined nature of a decision on extra-schedular consideration and a TDIU claim).  In Brambley, the determining factor for the extraschedular rating was marked interference with employment.  In this case, the initial element of the analysis is not met, as the Board finds that the schedular criteria are not inadequate; therefore, an analysis of whether there is marked interference with employment is not required.  Thus, meaningful effect of Brambley does not apply to the Veteran's case.

ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

In August 2015, the Board remanded the Veteran's increased rating claim for his service-connected bilateral eye disability for a new VA examination to assess the current severity of the disability.  The Board instructed the selected examiner to note all eye disabilities that are the result of the Veteran's service-connected disabilities, to include diabetes mellitus, type II.

A March 2016 VA examination report revealed decreased central visual acuity primarily in the right eye; however, the March 2016 VA examiner attributed the decrease to a right eye macular scar.  The March 2016 VA examiner noted the macular scar was the result of intravitreal injections and commented he was unable to determine whether the scar onset during service without resorting to speculation.  The March 2016 examiner did not address whether the macular scar was a component of, or secondary to, the previously service-connected eye disability or another service-connected disability, to include diabetes, as requested by the Board.  The Board also notes a previous VA examiner in August 2009 determined the Veteran's vision impairment was due to a right eye macular scar, but determined the macular scar is at least as likely as not the result of laser photocoagulation in service.

While the preponderance of evidence at this point shows the Veteran's decreased right eye central visual acuity is the result of macular scarring, there is conflicting evidence as to the cause of the macular scarring to the extent that the Board is unable to conclude whether the condition is a component of the service-connected eye disability.  Further, the opinions of record do not clearly address whether it is possible to separate the effects of the condition from the service-connected eye disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the claimant's favor and the symptoms in question attributed to the service-connected disability).  The Board is not permitted to resolve these types of issues without independent medical evidence to guide its analysis.  See Colvin v Derwinski, 1 Vet App 171, 175 (1991).  As such, the Board finds further development is needed to make an informed decision on the Veteran's increased rating claim.

In August 2015, the Board also remanded the Veteran's service connection claim for an acquired psychiatric disorder.  The Board asked the AOJ to schedule the Veteran for a new examination to obtain a nexus opinion regarding the claim.  A March 2016 VA examiner determined the Veteran does not have PTSD because he only manifests one symptom listed in Criterion D for a PTSD diagnosis under the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-V) criteria.  The March 2016 VA examiner explained DSM-V Criterion D requires manifestations of at least two of the listed symptoms.  The March 2016 VA examiner further noted he was unable to address the other psychiatric diagnoses of record because he determined the Veteran may be feigning symptoms.  Yet, the March 2016 conceded the results of the examination do not conclusively show the Veteran does not have a psychiatric disability.

The Board finds the March 2016 VA examination report is inadequate to make an informed decision on the Veteran's service connection claim.  The Board is required to address all psychiatric diagnoses found in the appeal period in the context of the Veteran's service connection claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Although the March 2016 VA examiner provided an adequate rationale regarding his finding that the Veteran does not have PTSD, the Board finds his inability to address the other diagnoses of record renders the examination report insufficient to make an informed decision on the Veteran's claim.  The Board acknowledges the inability was due to the perceived feigning of symptoms by the Veteran.  Yet, treatment records show several VA mental health professionals have determined the Veteran has psychiatric diagnoses that confirm to the DSM criteria.  The Board must address the validity of these diagnoses in its decision.  See Romanowsky, supra.  Thus, further examination is necessary.

The Board defers consideration of entitlement to TDIU because the issue is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Further, the issue of entitlement to TDIU has not been addressed in a statement of the case, even though it is considered an element of the perfected appeal of the Veteran's increased rating claims for bilateral hearing loss and diabetic retinopathy with bilateral cataracts.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9 (c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum from the March 2016 VA eye examiner addressing whether the intravitreal injections that resulted in macular scarring of the right eye were part of the treatment for the service-connected diabetic retinopathy with mild bilateral cataracts.  If not, the examiner must address whether the effects of the nonservice-connected condition (macular scarring) can be completely separated from the service-connected disability (service-connected diabetic retinopathy with bilateral cataracts).  If the March 2016 VA examiner is unavailable, the requested opinion must be obtained from an equally qualified examiner.

2.  Schedule the Veteran for a new VA psychiatric examination with an examiner who has not previously examined him to obtain an opinion addressing his service connection claim for an acquired psychiatric disorder.

The examiner must review the claims file and answer the following questions:

a) Has the Veteran at least as likely as not (50 percent or greater probability) met the diagnostic criteria for a psychiatric disorder at any point in the appeal period (i.e.,  since November 2011), even if such disorder has resolved?  If it is determined the Veteran has not met the diagnostic criteria for a psychiatric disorder at any point in the appeal period, an explanation must be provided as to why the diagnoses of PTSD, depressive disorder, and anxiety disorder reflected in treatment records during the appeal period are not valid diagnoses.

b) Is it at least as likely as not (50 percent or greater probability) that any psychiatric disorder present in the appeal period had its onset during or is otherwise related to the Veteran's service?

The examination report must include a complete rationale for all opinions provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

3.  Readjudicate the issues of entitlement to a compensable rating for diabetic retinopathy with bilateral cataracts and entitlement to service connection for an acquired psychiatric disorder.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case regarding these issues.

4.  After adjudicating the issues of entitlement to a compensable rating for diabetic retinopathy with bilateral cataracts and entitlement to service connection for an acquired psychiatric disorder, readjduciate the issue of entitlement to TDIU.  If entitlement to TDIU remains denied, issue a statement of the case regarding this issue.

5.  Return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


